Title: To Thomas Jefferson from DeWitt Clinton, 14 September 1801
From: Clinton, DeWitt
To: Jefferson, Thomas


Sir
New York 14 September 1801.
In the event of a resignation of the Loan Officer of this State (which I am informed will be the case) I have taken the liberty to recommend James Nicholson Esquire of this City as his successor: His connection with the Secretary of the Treasury will I hope excuse my addressing this letter immediately to yourself.
Mr. Nicholson is I am persuaded fully adequate to the duties of the office; he is a man of inflexible integrity, a firm republican, of high consideration with the friends of the republican interest, and his appointment will unquestionably be very acceptable; His age, his standing in the community, and let me add his sincere and disinterested attachment to principles independent of all improper political & personal biases, impress the community very strongly in his favor.
I do not conceal that I have from my first acquaintance with Mr. Nicholson entertained a very great friendship for him—possibly I may in my recommendation be too much influenced by a sentiment of this kind—I have seen him in the day of proscription and peril as well as in the time of triumph & exultation—and in every scene he has received the confidence of your friends and the friends of the Country.
I have the honor to be, With every sentiment of sincere attachment and respect Your most Obedt. servt.
DeWitt Clinton
